DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, function descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunc-tional descriptive material.”  Both types of “descriptive material” are nonstatu-tory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and func-tionally interrelated to the medium and will be statu-tory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).
Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the program-ming of a general purpose computer.”).
Specifically, the recited “resource estimator” does not have any hardware associated with it nor is there any hardware stated in the claims that executes the estimator. Therefore, the “resource estimator” is merely software per se.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al (US 2016/0299798 A1) in view of Gurajada et al (US 2018/0253467 A1).
With respect to claims 1, 8, and 15, Bhattacharjee teaches a system comprising: 
a memory storing processor-executable process steps (see [0056] and [0058]); and 
a processor to execute the processor-executable process steps to: 
execute a database workload on a plurality of database tables (see [0029] – Fluctuation in workloads based on data transactions being executed); 
collect execution statistics associated with execution of the database workload (see [0029]-[0037] – Runtime statistics are collected). 
Bhattacharjee fails to explicitly recite determine an in-memory row storage cache size for multi-version concurrency control based on the collected execution statistics; and configure a database system to allocate the in-memory row storage cache size for multi-version concurrency control.
However, Gurajada teaches determine an in-memory row storage cache size for multi-version concurrency control based on the collected execution statistics (see [0067]-[0075] – Row storage caches are allocated and it would have been obvious to use the runtime statistics collected as disclosed in Bhattacharjee above.); and configure a database system to allocate the in-memory row storage cache size for multi-version concurrency control (see [0067]-[0075] – Row storage caches are allocated based on workload/data access patterns and it would have been obvious to use the runtime statistics collected as disclosed in Bhattacharjee above.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Bhattacharjee to incorporate the in-memory row storage as taught by Gurajada for the purpose of creating a more optimal and efficient use of memory and fragmentation (see Gurajada [0068]).
With respect to claims 2, 9, and 16, Bhattacharjee and Gurajada teach determine a version database disk storage size for on-disk multi-version concurrency control based on the collected execution statistics, wherein configuration of the database system comprises configuration of the database system to allocate the version database disk storage size for on-disk multi- version concurrency control (see Gurajada [0114]-[0117] -  Garbage collection can be utilized to determine unused memory (i.e. memory size) and allocate new versions of rows within memory and it would have been obvious to use the runtime statistics collected as disclosed in Bhattacharjee above).
Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the limitations found in claims 3, 5, 10, 12, 17, and 19 are not found in the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161